Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that the search of product claims do not pose a serious burden on the examiner.  This is not found persuasive because the search and prosecution of method and product claims presents a serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 15-18 are withdrawn from consideration as being directed to a nonelected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021, 06/05/2020 has been considered by the examiner.

Drawings
	The Drawings dated 06/05/2020 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3 line 1, the term “the deposition cycle” lacks antecedent basis and/or is confusing as to which cycle is being referred to.  Independent claim 1, from which claim 3 depends, requires a number or deposition cycles.  It is not clear which deposition cycle is being referred to.
	In claim 7 line 2, the term “the at least one deposition layer deposited” lacks antecedent basis.
	In claim 8 lines 1-2, the term “the deposition layers” lacks antecedent basis.
	In claim 13 line 2, the phrase “such as a stent or a catheter” renders the claim indefinite because it is unclear whether it is part of the claimed invention.


Allowable Subject Matter
Claims 1-14 are allowed over the prior art.
It is well known to interlace two semiconductor layers on a substrate as noted in Starikov et al. (2007/0241279).  It is also well known to interlace fibers to a substrate for producing a medical material as noted in Noishiki (2012/0004673).  It is further well known to deposit a material on a fully interlaced woven substrate as noted in Alonso-Gonzalez (Progress in Electromagnetics Research).
With respect to permeability, it is well known to deposit material by atomic layer deposition on a permeable substrate as noted in Lee (2013/0022658).  It is also well known to utilize a permeable substrate holder in a coating process as noted in Kagajwala et al. (2016/0215408).
Lastly, it is well known to introduce precursors into a reaction space in different directions using chemical inlets in an atomic layer deposition process as noted in Malinen et al. (WO 2018/189413 A1).  However, the prior art references fail to teach or suggest for using a substrate holder made of fluid-permeable material to coat an interlaced substrate mounted thereon in which the precursor chemicals are introduced into the reaction space via fluid-permeable material in deposition cycles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/21/2022